Citation Nr: 1042767	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  


This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.

During the course of the appeal, the Veteran's claims file was 
permanently transferred to the RO in Detroit, Michigan, hence, 
that RO now has jurisdiction over the claims on appeal.

The issue of tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  When resolving all doubt in the Veteran's favor, the 
Veteran's bilateral hearing loss is attributable to acoustic 
trauma during active service. 


CONCLUSION OF LAW

Given the benefit of the doubt to the Veteran, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims held that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  

II.  Decision

The Veteran contends that service connection is warranted for his 
bilateral hearing loss.  In an August 2007 personal statement, 
the Veteran reports that he was exposed to noise from weapon and 
gun fire, rockets, and mortars without hearing protection.  As a 
result, the Veteran asserts that his bilateral hearing loss 
results from in-service acoustic trauma stemming from exposure to 
combat-related noises while serving in Vietnam.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as sufficient 
proof of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection of 
such injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his bilateral 
loss results from in-service acoustic trauma stemming from 
exposure to combat-related noises while serving in Vietnam.  His 
DD Form 214 shows that his military occupational specialty (MOS) 
was light weapons infantryman, and he is the recipient of the 
Purple Heart in December 1967 and February 1968, as well as the 
Combat Infantryman Badge (CIB), along with other medals and 
awards.  Given his combat status, the Veteran's assertions as to 
in-service noise exposure are accepted and consistent with his 
active service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It is therefore conceded that the Veteran was exposed to acoustic 
trauma in service.  The question for consideration is whether any 
current hearing loss is causally related to such in-service noise 
exposure.  In this regard, prior to service, the Veteran denied 
having any history of occupational noise exposure.  Service 
treatment records are absent for any complaints, treatment, or 
diagnosis of hearing loss, but the Veteran reports exposure to 
noise from guns, mortars, rockets, and other weapons fired during 
combat as a light weapons infantryman.  Upon discharge from 
service, the July 1969 separation examination report reflects the 
Veteran's ears as normal.

Following separation from active service, the evidence of record 
demonstrates both positive and negative evidence of bilateral 
hearing loss.  Negative evidence is shown in a December 2007 VA 
audiological examination report.  The Veteran informed the 
audiologist that he has experienced bilateral hearing loss for 
the past twenty years and has the greatest difficulty 
understanding when in crowds.  After audiological testing was 
conducted, the VA examiner concluded that the reported hearing 
loss is not due to the Veteran's history of military noise 
exposure.

In contrast, positive evidence is shown in a June 2009 VA 
audiological examination report.  The Veteran's pure tone 
thresholds were shown to be mild sloping to moderate and 
bilateral high frequency sensorineural hearing loss with very 
good speech recognition in quiet.  The VA audiologist concluded 
that the Veteran's hearing loss is as likely as not caused by the 
acoustic trauma he was exposed to in the military.

As a result, the Board finds that there is both positive and 
negative evidence of record.  The Board is certainly aware that 
service treatment records are absent for any complaints, 
treatment, or diagnosis of bilateral hearing loss to substantiate 
the Veteran's claim, and that the December 2007 VA examiner 
concluded that the Veteran's hearing loss is not due to the 
Veteran's history of military noise exposure.  However, the 
Veteran is competent to give evidence about observable symptoms, 
such as difficulty understanding speech when in crowds.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").

Additionally, the June 2009 VA audiological examiner concluded 
that the Veteran's bilateral hearing loss is as likely as not 
caused by the in-service acoustic trauma the Veteran was exposed 
to while in Vietnam.  Furthermore, the evidence of record is void 
of any intercurrent event or injury.

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt exists because the 
approximate balance of positive and negative evidence, either 
qualitatively and quantitatively, does not satisfactorily prove 
or disprove the claim.  It is substantial doubt and one within 
the range of possibility as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.  Given the facts of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds that 
the appeal is warranted.       


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for tinnitus.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order for VA to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veteran contends that service connection is warranted for his 
tinnitus as it is causally related to in-service acoustic trauma 
stemming from exposure to combat-related noises while serving in 
Vietnam.  As stated above, the Veteran's MOS was light weapons 
infantryman and he is the recipient of the Purple Heart and 
Combat Infantryman Badge.  Therefore, the Board concedes that the 
Veteran was exposed to acoustic trauma in service.

The VCAA requires that VA assist a claimant in obtaining evidence 
needed to substantiate the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the 
evidentiary record shows that the Veteran has been afforded two 
VA audiological examinations for his tinnitus; however, the most 
recent June 2009 audiological examination failed to address the 
Veteran's complaint of tinnitus.  In July 2009, the RO requested 
an addendum to the June 2009 examination seeking the examiner to 
provide an opinion and rationale regarding whether any diagnosed 
tinnitus at least as likely as not had its onset during, was 
caused by, or is related to the Veteran's military service.  The 
VA examiner submitted a duplicate copy of the June 2009 opinion 
along with recommendations for the Veteran to follow up with VA 
for a hearing aid evaluation.

The Board notes that the Veteran is competent to assert that he 
has experienced symptoms of tinnitus for the past twenty years 
due to in-service acoustic trauma while serving in Vietnam.  As 
such there remains some question as to whether the Veteran's 
tinnitus is attributable to his active military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the 
Veteran's contentions regarding his current disability, the 
Board's concession that the Veteran was exposed to acoustic 
trauma in service, and the medical evidence suggesting that his 
current disability is possibly attributable to service, the Board 
finds that a VA examination is necessary prior to final appellate 
review.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:  

1.  Schedule the Veteran for the appropriate 
VA audiological examination to determine 
whether there is a causal nexus between his 
active military service and his tinnitus.  
The claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review has 
been accomplished.  All appropriate testing 
should be conducted.  The appropriate 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) the 
Veteran's tinnitus had its origin in service 
or is in any way related to the Veteran's 
active service.  A rationale for any opinion 
reached must be provided.  If the VA examiner 
concludes that an opinion cannot be offered 
without engaging in speculation then he/she 
should indicate this and explain the reason 
why an opinion would be speculative.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).








 Department of Veterans Affairs


